DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 13 and 24, the closest prior arts, Smith et al. (US 2009/0184056 A1) reference discloses a cavitation device and its method for using the device wherein the cavitation device comprising a stator, a rotor, a centrifugal stage comprising a first wall proximal to the first opening of the stator, a second wall close to the exit port, a first opening of the stator as an inlet and a second opening of the stator as an outlet, the centrifugal stage comprising a plurality of cavities (Figures 1a and 1b, numerals 16-inlet, 18 – outlet, 10 – stator, 11 – rotor, 14 – shaft, 17 – cavities, 12 – wall/chamber). However, Smith et al. does not disclose first and second walls being arranged transverse to the longitudinal direction and a gap between the first and second walls, plurality of partitions in the gap; Volkov et al. (EP-3072579 A1) reference discloses a cavitation device (1) comprising a cylindrical housing (2), a rotor (7) arranged to rotate about a rotation axis (5) and a stator (6) wherein the rotor and stator arranged inside the housing (2), wherein the rotor carries plurality of impeller blades (11), inlet opening (4), outlet opening (13) (Abstract, Figures 1-3, numerals 2, 4, 6, 11, 13). However, Volkov et al. does not disclose first and second walls being arranged transverse to the longitudinal direction and a gap between the first and second walls. There is no motivation/suggestion to modify/combine the above teachings to come up with the claimed cavitation device.
Claims 14-23 directly or indirectly depend on Claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774